Order entered January 14, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01560-CV

                       IN RE LYNNE MCGREAL TONTI, Relator

                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-03325-F

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE